In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐1023 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

MARCUS SHEROD HARRIS, 

                                                          Defendant‐Appellant, 

                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                Case No. 13 CR 952 — Charles P. Kocoras, Judge. 
                                  ____________________ 

    ARGUED NOVEMBER 4, 2016 — DECIDED DECEMBER 7, 2016 
                 ____________________ 

   Before  FLAUM  and  KANNE,  Circuit  Judges,  and  MAGNUS‐
STINSON, District Judge. 
    MAGNUS‐STINSON,  District  Judge.  Marcus  Harris  commit‐
ted three armed robberies in 2013, two in Indiana and one in 
Illinois. He was arrested and charged in state court for one of 
                                                 
 Of the Southern District of Indiana, sitting by designation. 
2                                                       No. 16‐1023 

the  Indiana  robberies.  While  the  Indiana  case  was  pending, 
federal  authorities  sent  Harris  a  target  letter  concerning  the 
Illinois robbery. Harris requested and was appointed a federal 
public defender, but his federal public defender failed to ad‐
vise Harris or his state defense attorney of the progress of the 
federal proceedings before his guilty plea and sentencing in 
Indiana  state  court.  He  was  later  charged  by  federal  indict‐
ment and pled guilty in federal court to the Illinois robbery, 
and stipulated to the uncharged Indiana robbery as relevant 
offense conduct. 
    At his  federal sentencing, the parties  agreed that Harris’ 
federal public defender’s failure to update him about the fed‐
eral proceedings prejudiced Harris because had he not been 
convicted  in  state  court,  and  had  all  of  the  robberies  been 
charged in one federal proceeding, his sentencing guideline 
range  in  his  federal  court  case  would  have  been  lower.  The 
parties agreed to a hypothetical guideline range to compen‐
sate for the federal public defender’s error. Harris claims that 
the district court committed procedural error when it failed to 
accept the hypothetical guideline range or to explain why it 
rejected it. We disagree and affirm his sentence. 
                           I. BACKGROUND 
    In  2013,  Harris  committed  three  armed  robberies  as  a 
member of an organized group of armed robbers: 1) on Janu‐
ary 28, 2013, he robbed a T‐Mobile store in Schererville, Indi‐
ana; 2) on January 31, 2013, he robbed a Sprint store in Addi‐
son, Illinois; 3) and on February 4, 2013, he robbed an AT&T 
store in LaPorte, Indiana. Shortly after the last robbery, he was 
arrested by Indiana authorities and charged in state court for 
the robbery in LaPorte. While in state custody, Harris received 
a target letter from federal authorities informing him that he 
No. 16‐1023                                                               3 

might be charged in federal court for the robbery in Addison. 
In early March 2013, Harris requested and was appointed a 
federal public defender to represent him with respect to any 
federal charges. The parties agreed that his federal public de‐
fender failed to advise him or his state defense attorney of the 
progress of the federal proceedings.1 
    Harris pled guilty in state court on December 20, 2013, and 
was sentenced to ten years in prison on January 24, 2014. On 
February 6, 2014, Harris was charged  by federal  indictment 
for the robbery in Addison and for brandishing a firearm dur‐
ing the robbery. On January 8, 2015, he pled guilty to Count 2 
for robbery and Count 3 for brandishing a firearm. As part of 
the plea agreement, he stipulated that he committed the rob‐
bery in Schererville and agreed to its consideration as relevant 
conduct for purposes of the sentencing guidelines. 
    On December 10, 2015, the district court conducted Harris’ 
sentencing. Harris’ counsel pointed out that the parties agreed 
to  a  lower  sentencing  guideline  range  because  they  recom‐
mended grouping Harris’ conviction in state court as though 
it were part of his federal case rather than as a separate state 
court  conviction.  This  hypothetical  guideline  calculation 
would have resulted in an adjusted offense level of 28 and a 
criminal history category of III, which would have given the 
district court a hypothetical sentencing guideline range of 97 
to 121 months for Count 2. The parties agreed that this hypo‐
thetical sentencing guideline range was a way to ameliorate 
                                                 
1 A criminal complaint was filed in federal court on December 6, 2013, and 

it detailed three robberies, including the robbery in Addison. It named two 
codefendants  and  referenced  several  potential  unnamed  codefendants. 
Harris was later identified as one of the unnamed codefendants when he 
was charged by federal indictment on February 6, 2014. 
4                                                               No. 16‐1023 

the  federal  public  defender’s  failure  to  notify  Harris  or  his 
state defense attorney about the federal proceedings. The par‐
ties  also  raised  other  considerations,  including  that  Harris 
had already served three years of his state court sentence and 
that  his  federal  sentence  should  run  concurrently  with  his 
state court sentence. 
    After  considering  the  parties’  recommendation,  the  dis‐
trict court determined that because Harris did plead guilty in 
state court, that conviction was part of his criminal history ra‐
ther than a grouped offense in his federal case. Given this fact, 
the  district  court  calculated  an  adjusted  offense  level  of  272 
and  a  criminal  history  category  of  IV,  which  resulted  in  a 
guideline range of 100 to 125 months for Count 2 with a man‐
datory consecutive sentence of 84 months for Count 3. Reject‐
ing  the  Government’s  recommendation  of  204  months,  the 
district  court  calculated  a  sentence  of  196  months—112 
months for Count 2 and 84 months consecutive for Count 3—
but it reduced the sentence by 36 months to give Harris credit 
for the three years that he served in state custody. The district 
court sentenced Harris to a total of 160 months in federal cus‐
tody to run concurrently with his state court sentence. 
                                             II. ANALYSIS 
    Harris argues that the district court erred when it failed to 
adopt the hypothetical sentencing guideline range or explain 
why it rejected it. Harris reiterates that the parties agreed to 
this recommendation because of the error by Harris’ federal 
public defender. 


                                                 
2  The  District  Court  applied  the  2015  Sentencing  Guidelines,  which  re‐

sulted in a lower offense level. 
No. 16‐1023                                                             5 

    In response, the Government claims that the district court 
did address this issue and that it gave Harris every consider‐
ation that he requested in his sentence. The Government as‐
serts that the district court’s treatment of Harris’ Indiana con‐
viction as a prior conviction and not as a stipulated offense 
was proper under the Guidelines. 
    We review de novo a district court’s sentencing procedures. 
United States v. Howard, 729 F.3d 655, 664 (7th Cir. 2013). The 
district court commits procedural error by not adequately ex‐
plaining its choice of sentence. United States v. Spiller, 732 F.3d 
767,  769  (7th  Cir.  2013)  (citing  United  States  v.  Schlueter,  634 
F.3d 965, 966–67 (7th Cir. 2011)). It must show that it exercised 
its discretion by commenting on a defendant’s principal argu‐
ments that are “not so weak as not to merit discussion;” how‐
ever, “little explanation is necessary when a court decides to 
impose a sentence within the Guidelines range.” Howard, 729 
F.3d at 664 (citations omitted). 
    At  the  outset  of  Harris’  sentencing  hearing,  the  district 
court acknowledged the parties’ hypothetical guideline calcu‐
lation. The district court noted, however, that because Harris 
had in fact been convicted in state court, his adjusted offense 
level was 27 and his correct criminal history category was IV, 
which resulted in a sentencing guideline range of 100 to 125 
months. The district  court further explained that whether it 
followed the parties’ recommendation or not, it was aware of 
the difference and indicated that it was under no obligation to 
adopt  the  hypothetical  sentencing  guideline  range  because 
the state court conviction had actually occurred. Thus, the dis‐
trict court sufficiently considered the issue and committed no 
error. See United States v. Gary, 613 F.3d 706, 711 (7th Cir. 2010) 
(“The district court is required only to consider the argument, 
6                                                     No. 16‐1023 

at least to the extent it pointed to anything unusual about … 
[the] circumstances, and to provide a sufficient explanation of 
its treatment of the issue.”). 
    In addition, the district court afforded Harris considerable 
leniency  in  determining  his  sentence.  After  considering  the 
parties’  arguments  and  the  sentencing  factors  pursuant  18 
U.S.C. § 3553(a), the district court concluded that the proper 
sentence  for  Harris  was  196  months.  It  then  subtracted  36 
months to account for the three years that Harris had served 
in state custody, which resulted in a sentence of 160 months. 
It further ordered the sentence to run concurrently with his 
state  court  sentence.  The  sentence  imposed  was  below  both 
the  hypothetical  and  actual  guideline  ranges.  We  therefore 
conclude  that  the  district  court  committed  no  error,  ade‐
quately  addressed  Harris’  arguments,  and  sufficiently  ex‐
plained its below guidelines sentence. 
    Harris further claims that after the district court imposed 
his sentence, it failed to ask whether it addressed the parties’ 
main arguments as directed by United States v. Garcia‐Segura, 
717 F.3d 566 (7th Cir. 2013). In Garcia‐Segura, we encouraged 
district courts to inquire whether defense counsel is satisfied 
that  the  court  has  addressed  the  defense’s  principal  argu‐
ments after imposing a sentence but before advising the de‐
fendant of his right to appeal. Id. at 569. Although the district 
court did not make this specific inquiry, it did inquire of each 
party whether the court had omitted anything. Harris clearly 
understood the import of this inquiry, as he responded by ask‐
ing if the court would order that the sentence begin immedi‐
ately and if the court would recommend a facility near Chi‐
cago.  The  district  court  affirmatively  responded  to  both  re‐
No. 16‐1023                                                            7 

quests. We find no error, as Harris was both given an oppor‐
tunity  to  respond,  and  did  respond,  following  the  district 
court’s determination of his sentence. 
    In any event, the district court’s shorthand question here 
would be harmless error—if any—given that Harris was able 
to appeal the sentencing issue rather than having it deemed 
waived.  See  United  States  v.  Cruz,  787  F.3d  849,  850  (7th  Cir. 
2015)  (“[Defendant’s]  arguments  were  waived  when,  at  the 
end of the sentencing hearing, the judge asked if he had ad‐
dressed  all  of  the  arguments,  and  [Defendant’s]  lawyer  an‐
swered yes.”). 
                            III. CONCLUSION 
    For the reasons noted above, we AFFIRM Harris’ sentence.